AP-77,024
                                                                                       COURT OF CRIMINAL APPEALS
                                                                                                        AUSTIN, TEXAS
                                            THE OFFICE OF                            Transmitted 3/30/2015 1:21:48 PM
                                                                                       Accepted 3/30/2015 1:31:04 PM
                                                                                                         ABEL ACOSTA
                          THE CRIMINAL DISTRICT ATTORNEY                                                         CLERK
                              McLENNAN COUNTY, TEXAS
                                          219 North 6th Street, Suite 200
                                              Waco, Texas 76701
                                           Phone - (254) 757-5084
                                            Fax - (254) 757-5021

Sterling Harmon                                                                     Abelino “Abel” Reyna
Assistant Criminal District Attorney                                              Criminal District Attorney

March 30, 2015

Court of Criminal Appeals
Attention: Mr. Abel Acosta, Clerk
P.O. Box 12308
Austin, Texas 78711                                                                           March 30, 2015
VIA EFILING

RE: ALBERT LESLIE LOVE, JR.; CCA NO. AP-77,024

To the Honorable Court:

In response to the Court’s letter of March 20, 2015, the State’s Attorney will appear for oral argument in the
above-referenced case on April 15, 2015.

The State has not requested oral argument in this cause, and therefore is not designating specific points of
error for argument. The State will appear to argue those points which may be designated by Appellant and
approved by the Court.

Sincerely,

Sterling Harmon,
Chief Appellate Assistant District Attorney
McLennan County Criminal District Attorney’s Office

Cc: Mr. Ariel Payan